Name: COMMISSION REGULATION (EEC) No 1167/93 of 13 May 1993 deferring the final date for sowing oil seeds in certain areas
 Type: Regulation
 Subject Matter: farming systems;  plant product;  marketing;  agricultural policy
 Date Published: nan

 No L 118/16 Official Journal of the European Communities 14. 5. 93 COMMISSION REGULATION (EEC) No 1167/93 of 13 May 1993 deferring the final date for sowing oil seeds in certain areas HAS ADOPTED THIS REGULATION : Article 1 For the 1993/94 marketing year, the final date for sowing shall be postponed to 31 May 1993 in the case of oil seeds in areas to be defined by the Member State in accordance with the seventh indent of Article 12 of Regulation (EEC) No 1765/92 and located within the regions listed in the Annex hereto. Article 2 The date for submitting an 'area' aid application, as well as any relevant amendments thereto, shall be same as that fixed by the Member State, in accordance with Article 6 (2) of Regulation (EEC) No 3508/92, for the areas and crops other than those mentioned in the Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community,. Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by Regula ­ tion (EEC) No 364/93 (2), and in particular Article 12 thereof, Whereas Article 2 (1 ) (c) of Commission Regulation (EEC) No 2294/92 (3), as last amended by Regulation (EEC) No 819/93 (4), fixes 15 May as the final date applicable to the dates set by Member States for sowing and the submission of applications in respect of oil seeds, pursuant to Article 11 (3) of Regulation (EEC) No 1765/92 ; Whereas the aforementioned date does not allow sowings to be undertaken, in certain cases, under suitable condi ­ tions ; whereas, in accordance with the seventh indent of Article 12 of Regulation (EEC) No 1765/92, provision should therefore be made for an additional time limit by which to sow where the weather conditions in certain areas make such a time limit necessary ; whereas the said time limit should not, however, compromise the effici ­ ency required of the support system for producers of arable crops, nor upset the introduction of checks relating to this system ; whereas as a resuit of the experience gained in 1992/93 and with account taken thereof, it is appropriate to fix 31 May as the said time limit for the areas concerned ; Whereas deferring the sowing date for certain arable crops in certain areas does not constitute sufficient grounds for changing the date laid down for the lodgment of 'area' aid applications as referred to in Article 6 (2) of Council Regulation (EEC) No 3508/92 of 27 November 1992, establishing an integrated administration and control system for certain Community aid schemes (*) ; whereas the procedure whereby producers confirm sowings to the competent authorities provided for in Article 2 (2) of Regulation (EEC) No 2294/92 may be implicitly esta ­ blished with a view to simplifying matters ; Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its chairman, Article 3 Without prejudice to the provisions of Commission Regu ­ lation (EEC) No 3887/92 (f) : (a) the final date for confirming sowings to the competent authority, provided for in Article 2 (2) of Regulation (EEC) No 2294/92 shall be fixed as 31 May 1993 ; (b) the Member States may introduce an implicit confir ­ mation procedure whereby no notification on the part of the producer is equivalent to a confirmation of sowing. By the same token, producers who have not carried out the sowings projected must signal that fact. Article 4 The Member States shall notify the Commission, by 26 May 1993 at the latest, of the measures taken to apply this Regulation. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 181 , 1 . 7. 1992, p. 12. 0 OJ No L 42, 19. 2. 1993, p. 3. 0 OJ No L 221 , 6. 8 . 1992, p. 22. (4) OJ No L 85, 6. 4. 1993, p. 13. O OJ No L 355, 5. 12. 1992, p . 1 . (6) OJ No L 391 , 31 . 12. 1992, p. 36. 14. 5. 93 Official Journal of the European Communities No L 118/17 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 May 1993. For the Commission Rene STEICHEN Member of the Commission No L 118/18 Official Journal of the European Communities 14. 5 . 93 ANNEX Crop Member State Region Sunflower Spain Alava Albacete Alicante Avila Badajoz Barcelona Burgos Ciudad Real Cuenca Gerona Granada Guadalajara Huesca Leon Lerida Madrid Murcia Navarra Palencia Salamanca Segovia Soria Teruel Valencia Valladolid Zamora Zaragoza Greece Arta Cavala Evros Ionnina Preveza Rodopi Xanthi Portugal Alentejo Algarve Beira Interior Beira Litoral Tras-os-Montes Ribatejo e Oeste United Kingdom England Wales Soya Spain Spain Italy Alessandria Asti Belluno Bergamo Bologna Brescia Cremona Cuneo Ferrara Mantova Milano Modena Novara Padova Parma Pavia Piacenza Pordenone Ravenna Reggio Emilia Rovigo Torino Treviso Venezia Vercelli Verona Vicenza Udine